IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
THOMAS LAMONT MURPHY,

Petitioner,

)
)
)
)
V. )
)
LORIE DAVIS, Director TDCJ-CID, )

)

)

Defendant. Civil Action No. 3:18-CV-2897-C-BN

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Petitioner’s application for writ of habeas
corpus should be denied to the extent that Petitioner attacks the decision by the TBPP to deny
him parole. The Magistrate Judge has further advised that the Court should dismiss without
prejudice for lack of jurisdiction Petitioner’s claims attacking his underlying conviction due to
the fact that Petitioner has not obtained permission to file a successive habeas petition. Last, the
Magistrate Judge has recommended that Petitioner’s Motion for his Actual Innocent and Brady
Violation to be Added with his Due Process Violation be denied. Petitioner timely filed
objections to the Magistrate Judge’s Recommendations on November 9, 2019.!

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

§ 636(b)(1)(C). Portions of the report or proposed findings or recommendations that are not the

 

' Although, the Court would note that the Clerk’s office did not receive Petitioner’s Objection
until November 18, 2019.
subject of a timely objection will be accepted by the Court unless they are clearly erroneous or
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (Sth Cir. 1989).

After due consideration and having conducted a de novo review, the Court finds that
Petitioner’s objections should be OVERRULED. The Court has further conducted an
independent review of the Magistrate Judge’s findings and conclusions and finds no error. It is
therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby
ADOPTED as the findings and conclusions of the Court. For the reasons stated therein,
Petitioner’s application for writ of habeas corpus is DENIED to the extent that Petitioner seeks
to attack the decision by the TBPP to deny him parole. Petitioner’s claims attacking his
underlying conviction are hereby DISMISSED without prejudice for lack of jurisdiction due to
the fact that Petitioner has not obtained permission to file a successive habeas petition. Last,
Petitioner’s Motion for his Actual Innocent and Brady Violation to be Added with his Due
Process Violation is DENIED.

of

SO ORDERED this Al day of November, 2019.

 

   
